                                          Case 3:19-cv-07804-WHO Document 53 Filed 05/14/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STORMBORN TECHNOLOGIES, LLC,                        Case No.19-cv-07804-WHO
                                                        Plaintiff,
                                   8
                                                                                             ORDER OF CONDITIONAL
                                                  v.                                         DISMISSAL
                                   9

                                  10     TOPCON POSITIONING SYSTEMS,                         Re: Dkt. No. 52
                                         INC.,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13
                                              The parties have advised the court that they have agreed to a settlement of this case. Dkt.
                                  14
                                       No. 52. IT IS HEREBY ORDERED that this case be dismissed with prejudice. However, if any
                                  15
                                       party certifies to this court, within ninety (90) days, that settlement has not occurred, or that
                                  16
                                       settlement of the claims is without prejudice, this Order shall be vacated and the case reopened.
                                  17
                                       Dated: May 14, 2020
                                  18
                                                                                         ______________________________________
                                  19                                                     WILLIAM H. ORRICK
                                                                                         United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
